SHOWA LAW OFFICE, LLLC
ANDREW DAISUKE STEWART 7810-0
735 Bishop Street
Suite 318
Honolulu, Hawaii 96813
Tel. (808) 772-9297/Fax. 1 (866) 772-9407
Attorney for Plaintiffs
ICHIRO ENMOTO, in his individual capacity and as next of friend
for RYOICHI ENOMOTO, a minor and YURIKO ENOMOTO, in her
individual capacity

           IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF HAWAII

ICHIRO ENOMOTO, in his          )   Civil No. 19-652
individual capacity and as next )
of friend for RYOICHI           )
ENOMOTO, a minor; YURIKO )
ENOMOTO, in her individual )        COMPLAINT; SUMMONS; JURY
capacity,                       )   DEMAND
                                )
                   Plaintiffs,  )
                                )
           vs.                  )
                                )
FOUR SEASONS HOTELS             )
LIMITED, a Canada               )
Corporation; HUALALAI           )
INVESTORS, LLC, a Delaware )
Limited Liability Company       )
(d.b.a. “Hualalai Golf Club”    )
and “Hualalai Resort”); MATT )
HASEGAWA (a.k.a. “Mathew )
Hasegawa”); DOE                 )
DEFENDANTS 1 - 10; DOE          )
CORPORATE ENTITIES 1- 10, )
                                )
                   Defendant. )
                                )
                                )
                             COMPLAINT

     Comes now Plaintiffs ICHIRO ENOMOTO, in his individual

capacity and as next of friend for RYOICHI ENOMOTO and

YURIKO    ENOMOTO       through    their     attorney,   SHOWA   LAW

OFFICE, LLLC, and hereby files this Complaint, and alleges and

avers the following causes of action against FOUR SEASONS

HOTELS      LIMITED,     a    Canada       Corporation;    HUALALAI

INVESTORS, LLC, a Delaware Limited Liability Company (d.b.a.

“Hualalai Golf Club” and “Hualalai Resort”); MATT HASEGAWA

(a.k.a. “Mathew Hasegawa”); DOE DEFENDANTS 1 - 10; and

DOE CORPORATE ENTITIES 1- 10

                          THE PARTIES

     1.    Plaintiff ICHIRO ENOMOTO (hereinafter “Ichiro”) is and

was at all times relevant a citizen and resident of Japan and the

biological father of RYOICHI ENOMOTO.

     2.    YURIKO ENOMOTO (hereinafter “Yuriko”), is and was

at all times relevant a citizen and resident of Japan and the

biological mother of RYOICHI ENOMOTO.

     3.    RYOICHI ENOMOTO (hereinafter “Ryoichi”), a minor, is

and was at all times relevant a citizen and resident of Japan and

the biological child of Ichiro and Yuriko.


                                  2
     4.   Defendant     FOUR        SEASONS         HOTELS       LIMITED

(hereinafter   “Defendant   Four        Seasons”)   is   a     corporation

incorporated under the laws of Canada and registered to do

business in the State of Hawai’i.

     5.   Defendant HUALALAI INVESTORS, LLC (hereinafter

“Defendant Hualalai Investors”), is a limited liability company

organized under the laws of the State of Delaware and registered

to do business in the State of Hawai’i and is the registrant of the

tradenames “Hualalai Golf Club” and “Hualalai Resort”.

     6.   Defendant     MATT        HASEGAWA         (a.k.a.    “Matthew

Hasegawa”) (hereinafter “Defendant Hasegawa”) is a resident of

the County of Hawaii, State of Hawaii, and, upon information and

belief, an employee of Defendant Four Seasons, Defendant

Hualalai Investors, and/or one of the DOE DEFENDANTS

referenced below.

     7.   DOE DEFENDANTS 1 – 10 and DOE CORPORATE

ENTITIES 1- 10 (collectively referred to herein as “DOE

DEFENDANTS” or “other presently unidentified Defendants”) are

sued herein under fictitious names for the reason that their true

names and identities are presently unknown to Plaintiffs except

that they are connected in some manner with Defendants or were


                                    3
the agents, principals, partners, officers, directors, members,

servants, employees, employers, representatives, co-venturers,

associates,    consultants,   vendors,     suppliers,   manufacturers,

subcontractors, contractors, sureties, insurers, owners, lessees,

sublessees, lessors, guarantors, assignees, assignors, licensees or

licensors of Defendants or were in some manner presently

unknown to Plaintiffs, engaged in the activities alleged herein, or

were in some manner responsible for the injuries and damages to

Plaintiff, or conducted some activity or activities in a negligent or

wrongful manner which was a proximate cause of the injuries

and damages to Plaintiff, and Plaintiff prays for leave to certify

the   true     names,    identities,     capacities,    activities,   and

responsibilities of DOE DEFENDANTS when the same are

ascertained.

                  JURISDICTIONAL STATEMENT

      8.     This Honorable Court has jurisdiction over the subject

matter of the within action pursuant to 28 U.S.C. Section 1332.

The amount in controversy is in excess of $75,000.              Venue is

appropriate in the District Court of the District of Hawaii

pursuant to 28 U.S.C. Section 1391.




                                  4
                     FACTUAL ALLEGATIONS

     9.    The events giving rise to this Complaint occurred on or

about May 3, 2019.

     10.   Ichiro and Yuriko, along with their two minor sons,

Kazutora and Ryoichi, were guests at the Four Seasons Resort

Hualalai (hereinafter the “Resort”) on the Island of Hawaii owned,

managed, and/or operated by Defendant Four Seasons and/or

Defendant Hualalai Investors.

     11. Ichiro’s brother-in-law, Ryo Hotta, M.D. (hereinafter

“Dr. Hotta”), his wife, Yoko Hotta, along with their minor son

Daigo Hotta were also guests at the Resort.

     12. On May 3, 2019, Dr. Hotta, Daigo, Kazutora, and

Ryoichi enrolled in a golf clinic through the Hualalai Golf Club

(hereinafter the “Golf Club”) owned, managed, and/or operated

by Defendant Four Seasons and/or Defendant Hualalai Investors.

     13. Dr. Hotta, Daigo, Kazutaro, and Ryoichi were all

enrolled in the golf clinic as “participants” or “students”.

     14. Fee for the golf clinic was invoiced to Dr. Hotta’s room

at the Resort.

     15. Defendant Hasegawa was the instructor assigned to

instruct and supervise Dr. Hotta, Kazutora, Daigo, and Ryoichi.


                                  5
      16. Prior to the start of the golf clinic, Dr. Hotta informed

Defendant Hasegawa that Daigo, Kazutora, and Ryoichi were all

first-timers.

      17. Nobody, including but not limited to, Defendant

Hasegawa, asked, requested, or instructed Dr. Hotta at any time

to supervise or observe Daigo, Kazutora, and/or Ryoichi during

the golf clinic.

      18. Nobody, including but not limited to, Defendant

Hasegawa, provided any written or verbal safety instructions to

the participants of the golf clinic either prior to or during the golf

clinic.

      19. At approximately 8:25 a.m. on May 3, 2019, Dr. Hotta,

Daigo, Kazutora, and Ryoichi met Defendant Hasegawa at the

Golf Pro Shop located on the premises of the Resort and/or the

Golf Club.

      20. At approximately, 8:30 a.m., Defendant Hasegawa

commenced the golf clinic on the practice area located on the

premises of the Resort and/or the Golf Club.

      21. Between     8:30   a.m.     and   9:00   a.m.,   Defendant

Hasegawa conducted practice using a #7 iron club.




                                  6
     22. At approximately 9:00 a.m., Defendant Hasegawa

conducted practice using driver clubs.

     23. At approximately 9:15 a.m., Defendant Hasegawa

directed Daigo and Ryoichi to check each other’s swing without

any specific instructions, including but not limited to, safety

instructions.

     24. Immediately after directing Daigo and Ryoichi to check

each other’s swing, Defendant Hasegawa turned his back on

Daigo and Ryoichi and proceeded to attend to Kazutora.

     25. At approximately 9:23 a.m., Ichiro and Yuriko arrived

to observe the golf clinic and Dr. Hotta walked towards them to

greet them.

     26. Shortly after Ichiro and Yuriko arrived, Daigo’s golf

club struck Ryoichi in the head causing significant head trauma

and injury.

     27. Ichiro and Yuriko either observed Ryoichi getting

struck in the head and/or witnessed his injuries shortly

thereafter.

     28. The    premises   where    the   golf   clinic   was   being

conducted contained no warning signs.




                                7
                                  COUNT I

                                (NEGLIGENCE)

     29. Plaintiffs repeat and reallege the allegations set forth in

the above paragraphs as though fully set forth herein.

     30. As Ryoichi and Daigo’s golf instructor, Defendant

Hasegawa owed a legal duty to observe, instruct, supervise,

and/or protect Ryoichi and Daigo during the golf clinic.

     31. Defendant Hasegawa breached his legal duty to

observe, instruct, supervise and/or protect Ryoichi and Daigo

during the golf clinic.

     32. As     a proximate cause of Defendant Hasegawa’s

negligence, Ryoichi sustained injuries to his person and suffered

special and general damages in amounts to be proven at trial.

     33. Defendant Hasegawa is personally and individually

liable for injuries sustained by Ryoichi.

     34. Defendant Four Seasons and/or Defendant Hualalai

Investors is/are vicariously liable for injuries sustained by

Ryoichi,   arising   out   of   Defendant   Hasegawa’s   negligence,

pursuant to the doctrine of respondent superior as Defendant

Hasegawa was an employee, or in the alternative, an actual or




                                   8
apparent agent of Defendant Four Seasons and/or Defendant

Hualalai Investors

                                COUNT II

                          (NEGLIGENT HIRING)

     35. Plaintiffs repeat and reallege the allegations set forth in

the above paragraphs as though fully set forth herein.

     36. As the employer for Defendant Hasegawa, Defendant

Four Seasons and/or Defendant Hualalai Investors owed a legal

duty towards its guests and/or golf clinic participants/students

to ensure that Defendant Hasegawa was sufficiently experienced

and qualified to provide golf instructions to minors if that was

part of his job duties and/or description.

     37. By     hiring   Defendant    Hasegawa      to   provide   golf

instructions   to    minors,   Defendant     Four   Seasons   and/or

Defendant Hualalai Investors breached its duty to Ryoichi

     38. As a proximate cause of Defendant Four Seasons

and/or Defendant Hualalai Investors’ negligent hiring, Ryoichi

sustained injuries to his person and suffered special and general

damages in amounts to be proven at trial.




                                  9
                              COUNT III

                       (NEGLIGENT TRAINING)

     39. Plaintiffs repeat and reallege the allegations set forth in

the above paragraphs as though fully set forth herein.

     40. Regardless of Defendant Hasegawa’s capacity as an

employee, agent, or independent contractor, Defendant Four

Seasons and/or Defendant Hualalai Investors owed a legal duty

towards its guests and/or golf clinic participants/students to

ensure that Defendant Hasegawa was sufficiently trained to

provide golf instructions to minors on the premises, grounds,

and/or facilities owned, operated, and/or managed by them.

     41. By failing to train or sufficiently train Defendant

Hasegawa in order to have the requisite skill, knowledge, and

experience to provide golf instructions to minors, Defendant Four

Seasons and/or Defendant Hualalai Investors breached its duty

to Ryoichi.

     42. As a proximate cause of Defendant Four Seasons

and/or Defendant Hualalai Investors’ negligent training, Ryoichi

sustained injuries to his person and suffered special and general

damages in amounts to be proven at trial.




                                10
                                COUNT IV

                   (NEGLIGENT FAILURE TO WARN)

     43. Plaintiff repeats and realleges the allegations set forth

in the above paragraphs as though fully set forth herein.

     44. Defendant Hasegawa, Defendant Four Seasons, and/or

Defendant Hualalai Investors owed a legal duty towards its

guests and/or golf clinic participants/students to warn them

about the potential dangers associated with participating in a golf

clinic, especially as it pertains to minors.

     45. Defendant Hasegawa breached his duty to warn

Ryoichi and Daigo about the potential dangers associated with

participating in a golf clinic by failing to provide any written or

verbal warning.

      46. Defendant Four Seasons and/or Defendant Hualalai

Investors is/are vicariously liable for injuries sustained by

Ryoichi, arising out of Defendant Hasegawa’s negligent failure to

warn, pursuant to doctrine of respondent superior as Defendant

Hasegawa was an employee, or in the alternative, an actual or

apparent agent of Defendant Four Seasons and/or Defendant

Hualalai Investors




                                  11
         47. Defendant Four Seasons and/or Defendant Hualalai

Investors breached its duty to warn Ryoichi and Daigo about the

potential dangers associated with participating in a golf clinic by

failing to post signs in English and/or Japanese on the premises

owned, operated, and/or managed by them.

         48. As    a   proximate   cause   of   Defendant   Hasegawa,

Defendant Four Seasons and/or Defendant Hualalai Investors’

failure to warn, Ryoichi sustained injuries to his person and

suffered special and general damages in amounts to be proven at

trial.

                                COUNT V

           (NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)

         49. Plaintiffs repeat and reallege the allegations set forth in

the above paragraphs as though fully set forth herein.

         50. As a proximate cause of the aforementioned negligence

conduct by Defendant Hasegawa, Defendant Four Seasons

and/or Defendant Hualalai Investors, which caused physical

injury to Ryoichi’s person, Ichiro, Yuriko, and Ryoichi suffered

serious emotional distress.

         51. Defendant Hasegawa, Defendant Four Seasons and/or

Defendant Hualalai Investors’ aforementioned negligent conduct


                                    12
was the proximate cause for Ichiro, Yuriko, and Ryoichi’s serious

emotional distress.

     52. As     a   proximate   cause   of   Defendant   Hasegawa,

Defendant Four Seasons and/or Defendant Hualalai Investors’

Ichiro, Yuriko, and Ryoichi suffered general damages in amounts

to be proven at trial.

                                COUNT VI

                         (LOSS OF CONSORTIUM)

     53. Plaintiffs repeat and reallege the allegations set forth in

the above paragraphs as though fully set forth herein.

     54. As a direct and proximate result of the Defendant

Hasegawa, Defendant Four Seasons and/or Defendant Hualalai

Investors’ set for the above and incorporated by reference herein,

Ichiro and Yuriko have lost the love, affection, security,

companionship, comfort, and support of their son, Ryoichi.

                          (PUNITIVE DAMAGES)

     55. Plaintiffs repeat and reallege the allegations set forth in

the above paragraphs as though fully set forth herein.

     56. Defendant Hasegawa, Defendant Four Seasons and/or

Defendant Hualalai Investors acted with a heedless, reckless,

and/or negligent disregard of the right and safety of Ryoichi and


                                 13
was singly and collectively the proximate and legal cause of the

occurrence in question and the resulting injuries and damages to

Ryoichi, Ichiro, and Yuriko.

     57. As a direct, proximate, and legal result of the

negligence, gross negligence, careless and/or reckless conduct,

actions, and omission of Defendant Hasegawa, Defendant Four

Seasons and/or Defendant Hualalai Investors, Ryoichi suffered

severe permanent physical injuries, pain and suffering, serious

emotional distress, and a loss of enjoyment of life.

     58. As a further direct, proximate and legal result of the

negligence, gross negligence, careless and/or reckless conduct,

actions, and/or omissions of Defendant Hasegawa, Defendant

Four Seasons and/or Defendant Hualalai Investors Ryoichi has

incurred and will continue to incur significant medical expenses

and other expenses.

                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs pray that judgment be entered

in its favor against all Defendants as follows:

     A.    General and special damages in amounts as will be

proven at trial.

     B.    Prejudgment interest from the date of the incident;


                                 14
     C.     Punitive damages;

     D.     Post-judgment interest;

     D.     Attorney’s fees and costs of suit; and

     E.     Other further relief as this Court deems just and

property.

     DATED:      Honolulu, Hawaii, December 2019.

                                       /s/ Andrew Daisuke Stewart
                                  _________________________________
                                     ANDREW DAISUKE STEWART
                                       SHOWA LAW OFFICE, LLLC
                                             Attorney for Plaintiffs
                                               ICHIRO ENOMOTO,
                                         in his individual capacity
                                          and as next of friend for
                                      RYOICHI ENOMOTO, a minor
                                           YURIKO ENOMOTO, in
                                            her individual capacity




                                 15
